DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim as currently recited seems to be an attempt to claim a product, as it does not recite active method steps. The claim recites limitations to a welded assembly without actively or positively reciting method steps. A method step needs to have active, positive steps delimiting how the welded assembly is produced 
“A method for producing a welded assembly (14) comprising a plurality of welded connections between first contact partners (11) of a contact substrate (10) and second contact partners (13) of a placement unit, which is preferably a semiconductor assembly (12), arranging the contact partners (11, 13) in an overlapping position to position the first and second contact partners (11, 13) relative to each other in a welding position, moving a sonotrode (15) into a position overlapping with the second contact partner (13) by means of using a positioning device (17) to position the sonotrode (15) in individual welding positions and lowering the sonotrode onto the second contact partner (13) in a welding contact position and is subjected to ultrasonic vibrations to produce a welded connection, the sonotrode (15) being positioned relative to the second contact partner (13) by means of with a camera device (29), which is provided with an image processing device, in such a manner that the sonotrode (15) is positioned relative to the second contact partner (13) based on a determination of a position deviation deltaXSA, deltaYSA
Claim 3 recites the limitation "the distance t" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation is interpreted as “a distance t”.
Claim 5 recites the limitations of "the camera device" & “the positioning device” & “the contact partners” & “the welding positions” in lines 4-7.  There is insufficient antecedent basis for these limitation in the claim. For examination purposes these limitation are interpreted as “a camera device”, “a positioning device”, “contact partners of a contact substrate and a placement unit”, and “multiple welding positions”.
Claim 3 recites the limitation "the position deviations deltaXkp and deltaYkp" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation is interpreted as “position deviations deltaXkp and deltaYkp”.
Regarding claim 1, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (U.S PG Pub 20010016786A1) and Adorni et al (U.S PG Pub 20040200884A1).
Regarding claim 1, Takahashi is also drawn to the art of achieving accurate detection of bonding tool position (Abstract), used in processing (bonding/welding) an object to be processed in a processing apparatus such as a semiconductor device assembly apparatus [0002]. Takahashi discloses welding/bonding using an ultrasonic transducer (bonding tool 4 & 27; Figures 1 & 3) (sonotrode) a semiconductor chip (57) and a leadframe and wires [0055], wherein the leadframe and semiconductor chip are in overlapping positions (given that they are positioned on one another) (figure 1) [0056-0058]. The semiconductor chip and leadframe are interpreted as a contact substrate and a placement unit respectively. 
Further, Takahashi discloses that there are multiple bonding points or connections (i.e. contact partners) on the object to be bonded [0004]. Takahashi further discloses moving a sonotrode into an overlapping position with the semiconductor chip and leadframe by using a positioning device (XY Table) to position the sonotrode on the welding positions and then further subjecting to ultrasonic vibrations to produce a welded connected [0058]. Takahashi further discloses that the sonotrode is positioned 
With regards to the members to be welded having multiple contact partners or multiple spots for connection, it can be reasonably expected that the semiconductor chip and leadframe are connected at multiple points, thus having multiple contact partners, as is also disclosed by Takahashi to be known in the prior art [0004].
In the event the applicant disagrees with the above explanation, it is known to have multiple connections (i.e. multiple contacting partners/points) when welding using a sonotrode, as disclosed by Adorni.

It would have been obvious to an ordinarily skilled artisan to have modified the method of Takahashi, with the members to be joined having multiple contact partners and connections, as disclosed by Adorni, since as such this is a known prior art element and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill, when it does no more than yield predictable results (MPEP 2143 I(A)). 

Regarding claim 2, Takahashi has not explicitly disclosed the sonotrode being positioned relative to the second contact partner based on a position deviation of the 
Adorni has disclosed positioning a sonotrode relative to a position deviation of the sonotrode with respect to the object to be bonded and with respect to a reference member [0010-0020]. Adorni discloses that the position of the sonotrode or the offset has to be determined and constantly updated in order to be able to bond at the right connection points [0002]. Adorni discloses that this is done by determining or positioning the sonotrode based on a position deviation relative to the substrate/semiconductor chip (objects to be bonded) [0011] by imprints produced on them by the capillary, and further a position deviation or offset relative to a reference member (rigidly arranged body/device with optical markings) ([0008-0009]; [0012-0020]). Adorni further discloses that the position deviations are determined using a camera device with an image processing unit (Claims 1 & 2; [0026]).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Takahashi with the step of positioning the sonotrode based on a position deviation relative to the objects to be bonded, as disclosed by Adorni, to arrive at the instant invention, in order to be able to lower the capillary/tool at the right place on the respective connection point [0009].

Regarding claim 3, Takahashi and Adorni in combination disclose the instant limitations. Adorni has already disclosed determining position deviations between the sonotrode and the object to be bonded (second contact partner) (see claim 2 rejection above). Adorni has further disclosed using both (i.e. superimposing) the position deviations of the sonotrode with respect to the object to be bonded and a reference member/device in order to accurately position the sonotrode/tool [0011-0020]; [0026]. As is disclosed in [0026], the wire is connected by the tool between connection points (i.e. contact partners) and is guided accurately between the connection points (i.e. feedpath/distance between contact partners). Further as is disclosed in [0011-0020], the accurate positioning of the tool is determined based on position deviation between the object to be bonded and the reference member, and thus Adorni discloses that both the position deviations with respect to the object to be bonded and the reference member help determining accurately the position of the tool, to allow lowering of the tool at the right points at the respective connections [0009]. Thus, Adorni discloses a total position deviation being superimposed on a feed path which corresponds to the distance between connection points (i.e. guiding of the wire between connection points).
It would have been obvious to have modified the method of Takahashi, with the step of superimposing a total position deviation on a feed path corresponding to the distance between contact partners, as disclosed by Adorni, to arrive at the instant invention, in order to be able to lower the capillary/tool at the right place on the respective connection point [0009].

Regarding claim 4, Takahashi has already disclosed that the position deviation of the sonotrode on the reference member is determined after a change in position of the sonotrode relative to the positioning device (XY table). Takahashi discloses that the position deviation is determined after the sonotrode/tool is lowered to the reference member, thus disclosing a change in position relative to the XY table before determining the position deviation ([0065]; Figure 5). 

Regarding claim 5, the method of claim 1 is already disclosed by a combination of Takahashi and Adorni (see claim 1 rejection above). Further, the limitations of a ‘device to implement the method of claim 1’, and ‘the contact partners located in an image plane defined by the camera device in each of the welding positons successively approached by the positioning device’ are intended use recitations, and as such an intended use recitation does not limit the device/apparatus (MPEP 2114 (II)). Further, the contact partners as claimed constitute an article or material worked upon as they are not a part of the device/apparatus, but what the device/apparatus does to the an article or material. Article and materials worked upon are not given patentable weight (MPEP 2115). Takahashi discloses all the limitations of claim 5. Takahashi discloses a camera device (7) with an image processing device (22) being positioned on a positioning device (XY Table) such that the objects to be bonded (contact partners) are in an image plane defined by the camera (Figures 1 & 3).

Regarding claim 6, Takahashi discloses that the position of the camera device (7) is fixed relative to a sonotrode holder (arm 3) (Figure 1). As can be seen from Figure 1, both the camera device and sonotrode are attached to the XY table which moves 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        

 /FRANCISCO W TSCHEN/ Primary Examiner, Art Unit 1712